       Case 1-21-01008-ess                 Doc 4-3      Filed 04/07/21     Entered 04/07/21 16:35:46




Law Offices of Avrum J. Rosen, PLLC                                      Hearing Date: May 4, 2021
Attorneys for David J. Doyaga, Sr., Plaintiff-Trustee                    Hearing Time: 10:30 a.m.
38 New Street                                                            Objection Deadline: April 27, 2021
Huntington, New York 11743
(631) 423-8527
Avrum J. Rosen, Esq.
Alex E. Tsionis, Esq.


UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------x
In re:                                                                   Chapter 7

REDF EQUITIES, LLC,                                                      Case No.: 19-46820-ess

                                    Debtor.
------------------------------------------------------------x
DAVID J. DOYAGA, SR. as Trustee of the                                   Adv. Pro. No.: 21-01008-ess
Estate of REDF EQUITIES, LLC,

                                        Plaintiff,

          -against-

DAVID AUGENSTEIN,

                                    Defendant.
------------------------------------------------------------x

             PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OF
      PLAINTIFF’S APPLICATION FOR ENTRY OF JUDGMENT UPON DEFAULT

          David J. Doyaga, Sr., as Chapter 7 Trustee (the “Plaintiff”) of the Estate of Redf Equities,

LLC (the “Debtor”), by and through his counsel, the Law Offices of Avrum J. Rosen, PLLC,

respectfully submits this as and for his Memorandum of Law offered in support of the Plaintiff’s

application (the “Application”) seeking the entry of a judgment upon default against the above-

captioned defendant, David Augenstein (the “Defendant”), and states as follows:




                                                           1
     Case 1-21-01008-ess         Doc 4-3     Filed 04/07/21     Entered 04/07/21 16:35:46




                                       THE COMPLAINT

       1.      The Plaintiff commenced the instant adversary proceeding by a complaint dated

January 21, 2021 (the “Complaint”) against the Defendant.

       2.      The Complaint seeks to, among other things, recover (i) the amount of not less than

$130,000.00 (the “Damages”) under (a) Sections 105, 323, 502, 541, 542, 544, 548 and 550 of

Title 11, United States Code (the “Bankruptcy Code”); (b) Rules 6009 and 7001 of the Federal

Rules of Bankruptcy Procedure (the “Bankruptcy Rules”); and (c) Sections 273, 274, 275, 276,

and 276-a of the New York Debtor and Creditor Law (the “DCL”); and (ii) attorneys’ fees and

costs. The allegations set forth in the Complaint are all incorporated herein by reference.

       3.      The procedural issues associated with an application for the entry of judgment upon

default, pursuant to Rule 55 of the Federal Rules of Civil Procedure (the “Federal Rules”) made

applicable hereto pursuant to Rule 7055 of the Bankruptcy Rules are set forth in the accompanying

affidavit of Plaintiff-Trustee David J. Doyaga, Sr., Esq., and are likewise incorporated herein by

reference.

       4.      The Complaint alleged, among other things, that the Debtor fraudulently conveyed

the amount of $130,000.00 to the Defendant, for no consideration, within the six (6) year reach-

back period and which fraudulent conveyance is property of the Debtor’s estate (the “Fraudulent

Transfer”). Specifically, the Complaint alleged that the Debtor repaid the Defendant at least

$130,000.00 more than the Debtor was obligated to pay causing the Defendant to receive at least

a $130,000.00 windfall. In his Complaint, the Plaintiff also alleged that at the time of the

Fraudulent Transfer, the Debtor was insolvent, or the Fraudulent Transfer rendered the Debtor

insolvent, the Debtor was indebted to creditors, the Debtor was not paying its obligations as they




                                                 2
     Case 1-21-01008-ess         Doc 4-3    Filed 04/07/21      Entered 04/07/21 16:35:46




became due and owning and the Fraudulent Transfer was made with the actual intent to hinder,

delay, or defraud the Debtor’s creditors.

       5.      The Debtor’s involuntary bankruptcy petition was filed on November 13, 2019 and,

on March 13, 2020, the Court entered an Order for Relief. The Fraudulent Transfer complained of

was made on or about May 18, 2018, within two (2) years of the Order for Relief. As such, the

Fraudulent Transfer is clearly within the six (6) year reach-back period under the DCL and the two

(2) year reach-back period under the Bankruptcy Code.

                 STANDARD TO GRANT JUDGMENT UPON DEFAULT

       6.      Entry of judgment by default is governed by Rule 55 of the Federal Rules, made

applicable here by Rule 7055 of the Bankruptcy Rules. “Although the Debtor has failed to plead,

a motion for judgment by default is not granted as a matter of right. Rather, the court in its

discretion may conduct a hearing ‘requiring some proof [from the Plaintiff] of the facts that must

be established in order to determine [the Debtor’s] liability.’” Citibank USA, N.A. v. Spring, 2005

Bankr. LEXIS 319 (Bankr. D. Conn. 2005) (internal citations omitted), see also Euron Oil Corp.

v. Diakuhara, 10 F.3d 90, 96 (2d Cir. 1993) (“As a general rule a . . . court should grant a default

judgment sparingly . . . when the defaulting party is appearing pro se”).

       7.      Further, a plaintiff must demonstrate a prima facie case by competent evidence in

order to obtain a default judgment. Citibank USA, N.A. Bankr. LEXIS 319, at *6. A plaintiff has

made a satisfactory prima facie showing where, from the evidence presented, a factfinder could

reasonably find every element that the plaintiff must ultimately prove to prevail in the action.

Fisher v. Vassar College, 114 F.3d 1332, 1336 (2d Cir. 1997) (en banc).




                                                 3
     Case 1-21-01008-ess         Doc 4-3     Filed 04/07/21     Entered 04/07/21 16:35:46




       8.      In the instant case, the Plaintiff submits that the evidence presented sufficiently

establishes the Plaintiff’s prima facie case against the Defendant and is therefore entitled to the

entry of judgment upon the Defendant’s default.

                  THIS COURT SHOULD ACCEPT ALL ALLEGATIONS
                        OF PLAINTIFF’S COMPLAINT AS TRUE

       9.      Initially, it must be noted that for purposes of this Application, this Court should

accept as true all allegations of the Plaintiff’s Complaint based upon the Defendant’s default in

interposing opposition thereto. Case law is replete with binding authority that where a defendant

is in default, a court must construe the averments in the complaint as true for purposes of a default

motion. The Second Circuit in “R” Best Produce, Inc. v. DiSaprio, 540 F.3d 115 (2d Cir. 2008),

although it vacated default judgment based upon jurisdictional impediments, held “the allegations

of a complaint are deemed admitted for adjudication of the merits when a default judgment is

entered by a court with jurisdiction.” “R” Best Produce, Inc. v. DiSaprio, 540 F.3d 115, 125 (2d

Cir. 2008).

       10.     Similarly, the Second Circuit in State Bank of India v. Chalasani (In re Chalasani),

92 F.3d 1300, 1309 (2d Cir. 1996), affirmed the District Court, and Judge Hall in the Bankruptcy

Court, holding that it was proper that “all the allegations of fact in plaintiff’s said adversary

complaint [were] deemed admitted and resolved in favor of plaintiff” related to plaintiff’s motion

for default judgment. “Upon a default, the court generally must take the well-pleaded allegations

of a complaint as true.” In re Drexler Associates, Inc., 57 B.R. 312, 315 (Bankr. S.D.N.Y. 1986).

“Well pleaded allegations of the petition, including jurisdictional averments, are taken as admitted

on a default judgment.” In re Rebeor, 93 B.R. 16, 21 (Bankr. N.D.N.Y. 1988).




                                                  4
      Case 1-21-01008-ess        Doc 4-3     Filed 04/07/21      Entered 04/07/21 16:35:46




        11.    In Trans World Airlines, Inc. v. Hughes, 449 F.2d 51 (2d Cir. 1971), the Second

Circuit was presented the issue of where a defendant had apparently intentionally defaulted upon

his obligation to answer or oppose a complaint and was seeking to collaterally attack the default

judgment. The Hughes Court first noted the appropriateness of deeming allegations in a complaint

as true upon default, holding “by its default [defendant] admitted every ‘well pleaded allegation’

of the complaint, a term of art which [the District Court Judge] interpreted to permit finding an

allegation not to be ‘well pleaded’ only in ‘very narrow, exceptional circumstances.” Id. at 63. The

Hughes Court went on to examine the “venerable but still definitive case, Thompson v. Wooster,

114 U.S. 104 (1885)” for authority for its conclusion that factual allegations in a complaint should

be taken as true for purposes of default. The Hughes Court noted:

               The applicable principles [allegations in complaint are taken as true]
               are clearly implied from Thomson v. Wooster, supra, where the
               court held that defendants who had defaulted in a patent
               infringement suit would not be permitted to show that the patent
               sued upon was invalid. Defendants had sought to introduce the
               original patent to show it differed from a reissued patent, which was
               the patent the plaintiffs sought to enforce. The court ruled that
               neither this proof nor evidence that defendants had delayed 14 years
               in seeking reissue were sufficient to defeat the contrary allegation of
               the validity of the patent contained in the complaint because, inter
               alia, the delay “might possibly have been explained, and the court
               could not say as a matter of law, it was insusceptible of explanation.
               . . .” We are instructed by Wooster that so long as the facts as painted
               by the complaint “might . . . have been the case” they may not now
               be successfully controverted by [Defendant]. There was a time for
               that and [Defendant] cannot elect to default and then defend on the
               merits. It cannot have its cake and eat it too.

Id. at 64.

        12.    Accordingly, as set forth above, the Plaintiff respectfully submits that this Court

should accept as true the factual averments as detailed in the Complaint as the Defendant failed to




                                                  5
     Case 1-21-01008-ess          Doc 4-3     Filed 04/07/21     Entered 04/07/21 16:35:46




interpose any opposition thereto. At the Court’s Pretrial Conference held on March 30, 2021, the

Plaintiff’s counsel indicated that the Defendant has failed to answer, move or otherwise appear in

this adversary proceeding, and respectfully requested this Court to note the Defendant’s default.

The Supreme Court and the Second Circuit have both spoken on this issue, thus this Court is well

within its authority to accept the Plaintiff’s facts in the Complaint as true for default purposes

without the necessity of an inquest. The Plaintiff shall detail with specificity below why this Court

should enter judgment as against the Defendant on account of the Fraudulent Transfer.

             LEGAL STANDARDS FOR AVOIDING FRADULENT TRANSFERS

       13.     Sections 544 and 550 of the Bankruptcy Code and Sections 273, 274, 275 and 276

of the DCL, include within the scope of the transactions subject to avoidance of the Fraudulent

Transfer made by the Debtor to the Defendant. The Complaint sounds in constructive fraud under

DCL Sections 273, 274, 275 and 276 and Sections 544 and 550 of the Bankruptcy Code. As will

be demonstrated below, the Complaint, which seeks avoidance and recovery of a Fraudulent

Transfer in the amount of $130,000.00, alleges sufficient specific facts to sustain claims under

DCL Sections 273, 274, 275 and 276 and Sections 544 and 550 of the Bankruptcy Code, as well

as sufficient specific facts to justify this Court granting to the Plaintiff judgment upon default.

       14.     Section 273 of the DCL provides, in relevant part, that “every conveyance made …

by a person who is or will be thereby rendered insolvent is fraudulent as to creditors without regard

to his actual intent if the conveyance is made … without fair consideration.” NYDCL § 273.

       15.     Section 274 of the DCL provides, “[e]very conveyance made without fair

consideration when the person making it is engaged or is about to engage in a business or

transaction for which the property remaining in his hands after the conveyance is an unreasonably




                                                  6
     Case 1-21-01008-ess         Doc 4-3     Filed 04/07/21      Entered 04/07/21 16:35:46




small capital, is fraudulent as to creditors and as to other persons who become creditors during the

continuance of such business or transaction without regard to his actual intent.” NYDCL § 274.

       16.     Section 275 of the DCL provides in relevant part, that “every conveyance made …

without fair consideration when the person making the conveyance … intends or believes that he

will incur debts beyond his ability to pay as they mature, is fraudulent as to both present and future

creditors.” NYDCL § 275.

       17.     “Fair Consideration” is defined in Section 272 of the DCL:

               Fair consideration is given for property, or obligation, (a) When in
               exchange for such property, or obligation, as a fair equivalent
               therefor, and in good faith, property is conveyed or an antecedent
               debt is satisfied, or (b) When such property, or obligation is received
               in good faith to secure a present advance or antecedent debt in
               amount not disproportionately small as compared with the value of
               the property, or obligation obtained.

NYDCL § 272.

       18.     Courts, in examining the requirements of Section 272 of the DCL, have consistently

held that “fair consideration has two components – the exchange of fair value and good faith – and

both are required.” SEC v. Universal Express, Inc., 2008 U.S. Dist. Lexis 35342, *5 (S.D.N.Y.

2008). “[T]he recipient of the debtor’s property provides fair consideration by either conveying

property or discharging an antecedent debt, provided that such exchange is a ‘fair equivalent’ of

the property received or discharged.” Silverman v. Actrade Capital Inc. (In re Actrade Financial

Techs., LTD), 337 B.R. 791, 803 (Bankr. S.D.N.Y. 2005). It has been held that “fair consideration”

of NYDCL and “reasonably equivalent value” under the Bankruptcy Code “have the same

fundamental meaning … and are interpreted similarly by the courts.” Balber-Strauss v. Sixty-Five

Brokers (In re Churchill Mortgage Inv. Corp.), 256 B.R. 664, 667 (Bankr. S.D.N.Y. 2000).




                                                  7
     Case 1-21-01008-ess         Doc 4-3     Filed 04/07/21      Entered 04/07/21 16:35:46




       19.     Section 276 of the DCL provides in relevant part, that “Every conveyance made

and every obligation incurred with actual intent, as distinguished from intent presumed in law, to

hinder, delay, or defraud either present or future creditors, is fraudulent as to both present and

future creditors.” NYDCL § 276.

       20.     Bankruptcy Code Section 544 provides that:

               (a) The trustee shall have, as of the commencement of the case, and
               without regard to any knowledge of the trustee or of any creditor,
               the rights and powers of, or may avoid any transfer of property of
               the debtor or any obligation incurred by the debtor that is voidable
               by—

               (1) a creditor that extends credit to the debtor at the time of the
               commencement of the case, and that obtains, at such time and with
               respect to such credit, a judicial lien on all property on which a
               creditor on a simple contract could have obtained such a judicial
               lien, whether or not such a creditor exists;

               (2) a creditor that extends credit to the debtor at the time of the
               commencement of the case, and obtains, at such time and with
               respect to such credit, an execution against the debtor that is returned
               unsatisfied at such time, whether or not such a creditor exists; or

               (3) a bona fide purchaser of real property, other than fixtures, from
               the debtor, against whom applicable law permits such transfer to be
               perfected, that obtains the status of a bona fide purchaser and has
               perfected such transfer at the time of the commencement of the case,
               whether or not such a purchaser exists.

               (b)(1) Except as provided in paragraph (2), the trustee may avoid
               any transfer of an interest of the debtor in property or any obligation
               incurred by the debtor that is voidable under applicable law by a
               creditor holding an unsecured claim that is allowable under section
               502 of this title or that is not allowable only under section 502 (e) of
               this title.

               (2) Paragraph (1) shall not apply to a transfer of a charitable
               contribution (as that term is defined in section 548 (d)(3)) that is not
               covered under section 548 (a)(1)(B), by reason of section 548 (a)(2).
               Any claim by any person to recover a transferred contribution
               described in the preceding sentence under Federal or State law in a




                                                  8
     Case 1-21-01008-ess           Doc 4-3     Filed 04/07/21      Entered 04/07/21 16:35:46




                Federal or State court shall be preempted by the commencement of
                the case.

11 U.S.C. § 544.

        21.     Bankruptcy Code Section 550 provides that:

                (a) Except as otherwise provided in this section, to the extent that a
                transfer is avoided under section 544, 545, 547, 548, 549, 553 (b),
                or 724 (a) of this title, the trustee may recover, for the benefit of the
                estate, the property transferred, or, if the court so orders, the value
                of such property, from—

                (1) the initial transferee of such transfer or the entity for whose
                benefit such transfer was made; or

                (2) any immediate or mediate transferee of such initial transferee.

11 U.S.C. § 550.

        22.     Case law is clear in rejecting any type of alleged consideration which did not

demonstrably confer a tangible economic benefit on the Debtor in fraudulent conveyance analyses.

The Court of Appeals for the Second Circuit ruled in Rubin v. Manufacturers Hanover Trust Co.,

661 F.2d 979, 991-92 (2d Cir.1981) that “if the benefit of the transaction to the debtor does not

substantially offset its cost to [the debtor], then his creditors have suffered, and . . . the transaction

was not supported by ‘fair’ consideration.” See also, e.g., Kramer v. Sooklall (In re Singh), 434

B.R. 298 (Bankr. E.D.N.Y. 2010); 375 Park Avenue Assoc., Inc., 182 B.R. 690, 697 (Bankr.

S.D.N.Y.1995); Musso v. Herman (In re Testmetges), 85 B.R. 683 (Bankr. E.D.N.Y. 1988). The

Defendant, having failed to interpose an answer, cannot refute the Plaintiff’s allegations.

        23.     Moreover, this Court undertook a lengthy analysis of the recovery of a fraudulent

conveyance under Chapter 5 of the Bankruptcy Code and the DCL in Kramer v. Mahia, 2014

Bank. Lexis 4205, *28-9 (Bankr. E.D.N.Y. 2014), wherein this Court described the elements

necessary to recovery, holding:




                                                    9
     Case 1-21-01008-ess         Doc 4-3     Filed 04/07/21     Entered 04/07/21 16:35:46




               To prevail on these claims and avoid the Mortgage Proceeds
               Transfer as constructively fraudulent under NY DCL Sections 273,
               274, or 275, the Trustee must show that the Debtor's property was
               transferred, that the transfer was made without fair consideration,
               and that either: the transferor [was] insolvent or [would] be rendered
               insolvent by the transfer in question, NY DCL § 273 . . . the
               transferor [was] engaged in or [was] about to engage in a business
               transaction for which its remaining property constitute[d]
               unreasonably small capital, NY DCL § 274; or . . . the transferor
               believe[d] that it [would] incur debt beyond its ability to pay, NY
               DCL § 275. Sharp, 403 F.3d at 53. And to prevail on summary
               judgment, the Trustee must establish that there is no genuine dispute
               as to a material fact with respect to each element of her claims.

       24.     Thus, the Plaintiff herein must establish the following elements: (1) that the

Fraudulent Transfer was a transfer of the Debtor’s property; (2) that the Fraudulent Transfer was

made for less than fair consideration or reasonably equivalent value; and (3) that the Debtor was

insolvent when the Fraudulent Transfer was made or rendered insolvent by the Fraudulent

Transfer. The Plaintiff respectfully submits that he more than meets these burdens and this Court

should grant judgment upon default as against the Defendant.

       25.     Addressing the first element, that the Fraudulent Transfer was from property of the

estate, Section 541(a) of the Bankruptcy Code sets forth that a bankruptcy estate includes “all legal

or equitable interests of the debtor in property as of the commencement of the case.” By its very

definition, property of the estate under Bankruptcy Code Section 541 was intended to be extremely

broad. That wide net, however, is not necessary herein, as the funds sought to be recovered come

demonstrably from the Debtor. Here, the uncontested facts demonstrate that the Fraudulent

Transfer was made directly from the Debtor to the Defendant. (Compl. ¶¶ 1, 2, 36, 38, 50, 52 and

54.) Therefore, the Fraudulent Transfer was property of the estate. As a consequence, the Plaintiff

has the right to recover from the Defendant the entirety of the Fraudulent Transfer, which was




                                                 10
     Case 1-21-01008-ess         Doc 4-3     Filed 04/07/21      Entered 04/07/21 16:35:46




made by the Debtor to the Defendant. Again, the Defendant’s failure to interpose an answer renders

the facts alleged in the Complaint without rebuttal.

       26.     Turning next to the second element, that the Fraudulent Transfer was made for less

than fair consideration or reasonably equivalent value, this is certainly satisfied as well. The

Complaint alleges that the Debtor received no consideration or less than fair consideration or

reasonably equivalent value for the Fraudulent Transfer. (Compl. ¶¶ 1, 47, 59, 74, 81, and 88.)

Therefore, and since the Defendant failed to file an answer to the Complaint rendering the

allegations unrebutted, the Plaintiff has clearly also satisfied the second element.

       27.     Finally, addressing the third element, that the Debtor was insolvent when the

Fraudulent Transfer was made, or rendered insolvent thereby, the Plaintiff respectfully submits he

has satisfied this final condition as well. (Compl. ¶¶ 1, 46, 60 and 73.)

       28.     On October 21, 2020, Patch of Land Lending, LLC (“POL”), a creditor in the

underlying bankruptcy case, filed a motion for relief from the automatic stay [Bankr. Dkt. No. 63]

(the “Lift Stay Motion”). Annexed to the Lift Stay Motion as Exhibit “D” is an Affidavit from

Gina Donatoni, a Chief Operating Officer of POL, which is sworn to under oath (the “Donatoni

Affidavit”). According to the Donatoni Affidavit, on May 18, 2018, at the time of the Fraudulent

Transfer, the Debtor executed a note (the “POL Note”) in the principal amount of $430,000.00. A

copy of the POL Note and the Donatoni Affidavit are annexed to the Lift-Stay Motion as Exhibits

“A” and “D” respectively.

       29.     Further, a review of the claims filed against the Debtor’s estate, indicates the

following: (i) Jermone Williams, the petitioning creditor (the “Petition Creditor”), filed a proof of

claim (Claim No. 1) in the total amount of $480,058.40, which was incurred during the zone of




                                                 11
        Case 1-21-01008-ess           Doc 4-3       Filed 04/07/21        Entered 04/07/21 16:35:46




insolvency1; and (ii) the NYC Water Board filed a proof of claim (Claim No. 2) in the total amount

of $10,791.63, which was incurred during the zone of insolvency.

         30.      A review of the Debtor’s Schedule “A/B” [Bankr. Dkt. No. 9], which was filed by

the Petitioning Creditor2, evidences that as of the Petition Date, the total of all of the Debtor’s

assets are in the amount $713,000.003. A review of the Lift-Stay Motion evidences that the total

indebtedness owed to POL as of the Petition Date is $485,090.87. See Lift-Stay Motion, Exhibit

D, Dkt. No. 63-5. Further, a review of the Claims Register shows that as of the Petition Date, the

Debtor had claims in the amount of $490,850.03. As a result, as of the Petition Date, the Debtor

had liabilities in the total amount of $975,940.90. Therefore, the Debtor’s liabilities greatly exceed

the Debtor’s assets and thus, the Debtor is clearly insolvent.

         31.      The Second Circuit in Feist v. Druckerman, 70 F.2d 333, 334 (2d Cir. 1934),

held:
                  [T]here is a rule of long standing in the New York courts that a
                  voluntary conveyance made when the grantor is indebted is
                  presumptively fraudulent. We think this means that, if one indebted
                  makes such a transfer, it is presumed, in the absence of some proof
                  to the contrary, that he was then insolvent.
When an insolvency presumption arises, the burden shifts to the defendant to come forward with

proof of the debtor’s solvency. See Ackerman v. Ventimiglia (In re Ventimiglia), 362 B.R. 71, 83

(Bankr. E.D.N.Y. 2007). When “the trustee meets his burden as to lack of fair consideration . . .




1
  On February 16, 2017, prior to the Fraudulent Transfer date, the Petitioning Creditor commenced a civil action
against the Debtor captioned as Jerome Williams v. Redf Equities, LLC, Tomer Dafna, Iskyo Aronov, David
Augenstein, and Herman Meisels, in the Supreme Court of the State of New York, Kings County, Index Number
503186/2017.
2
  According to the Order for Relief, the Debtor was directed to file schedules by April 1, 2020. The Debtor failed to
comply with the Court’s order and the Petitioning Creditor filed schedules on behalf of the Debtor.
3
  The Trustee believes that the Petitioning Creditor overvalued the Debtor’s real property. According to an appraisal
dated April 10, 2018 – just 38 days prior to the Fraudulent Transfer – the Debtor’s real property, and the only asset
disclosed, was worth $620,000.00. See Bankr. Dkt. No. 63-6, Exhibit “E”. In addition, on July 7, 2020, the Plaintiff
obtained an informal valuation of the Debtor’s real property by his real estate broker/auctioneer, MYC & Associates,
Inc. (“MYC”). According to MYC, the real property had a value in 2020 between $575,000.00 and $600,000.00.


                                                         12
     Case 1-21-01008-ess         Doc 4-3     Filed 04/07/21      Entered 04/07/21 16:35:46




it is presumed that the transfer made the debtor insolvent.” Geltzer v. Borriello (In re Borriello),

329 B.R. 367, 373 (Bankr. E.D.N.Y. 2005).

       32.     This Court, in Mahia, addressed the insolvency analysis as well, setting forth that:

               For purposes of NY DCL Section 273, “insolvency” is defined as
               “when the present fair salable value of [a person's] assets is less than
               the amount that will be required to pay his probable liability on his
               existing debts as they become absolute and matured.” NY DCL §
               271(1). And the Bankruptcy Code defines insolvency as the
               “financial condition such that the sum of such entity's debts is
               greater than all of such entity's property, at a fair valuation.” 11
               U.S.C. § 101(32). “[I]nsolvency is determined by the ‘balance sheet
               test,’ in other words whether the debtor’s assets were exceeded by
               her liabilities at the time of the transfer.” Universal Church v.
               Geltzer, 463 F.3d 218, 226 (2d Cir. 2006).

Mahia, 2014 Bankr. Lexis 4205, *39-40. Once insolvency is established by a plaintiff, as a result,

the burden shifts to a defendant “to come forward with evidence sufficient to create a genuine

dispute as to a material fact for trial.” Silverman v. United Talmudical Academy Torah Vyirah,

Inc., 446 B.R. 32, 49 (Bankr. E.D.N.Y. 2011). This Court, in holding that the plaintiff had in fact

established insolvency and the defendant had not adequately challenged such fact, held:

               Defendant did not present evidence sufficient to show the Debtor’s
               solvency, and argues, in substance, that the Debtor was not insolvent
               when she made the Mortgage Proceeds Transfer. The Defendant
               also argues that the Debtor’s solvency at the time of the Mortgage
               Proceeds Transfer will be shown at trial. This is not sufficient to
               show that there is a genuine dispute as to a material fact that the
               Debtor was insolvent at the time of the Mortgage Proceeds Transfer
               or was rendered insolvent by that transfer.

Mahia, 2014 Bankr. Lexis 4205, *41-2.

       33.     The Plaintiff submits that, the Debtor, prior to the Petition Date, engaged in

numerous financial transactions and had substantial unpaid obligations during the period in which

the Debtor made the Fraudulent Transfer to the Defendant. In fact, based upon the proofs of claim

filed against the Debtor’s estate, it is clear that the Debtor was not paying its obligations as they



                                                 13
     Case 1-21-01008-ess          Doc 4-3     Filed 04/07/21     Entered 04/07/21 16:35:46




became due. This is especially true based upon the amount due and owing to the Petitioning

Creditor, who had an unliquidated debt that precedes the date of the Fraudulent Transfer. Thus,

the debts owed to creditors existed well in advance of the date of the Fraudulent Transfer.

       34.     Accordingly, based upon the amount of debt incurred by the Debtor and the paucity

of actual assets, the Plaintiff submits that there is no question of fact that the Debtor was in fact

and in law, insolvent on the date that the Fraudulent Transfer was made to the Defendant. Again,

as the Defendant has failed to interpose an answer to the Complaint, the allegations of insolvency

have gone without rebuttal. The Plaintiff submits that he has made out a prima facie case

demonstrating the Debtor’s insolvency.

              THE DEFENDANT IS NOT IN ACTIVE MILITARY SERVICE

       35.     In any civil action or proceeding in which the defendant does not make an

appearance, the court or administrative tribunal, before entering judgment for the plaintiff, shall

require the plaintiff to file with the court an affidavit stating whether or not the defendant is in

military service and show necessary facts to support the affidavit. Specifically, Section 201(b)(1)

of the Soldiers’ and Sailors’ Civil Relief Act (“SSCRA”) sets forth, among other things, that: In

any action or proceeding covered by this section, the court, before entering judgment for the

plaintiff, shall require the plaintiff to file with the court an affidavit-- (A) stating whether or not

the defendant is in military service and showing necessary facts to support the affidavit.

       36.     Courts are understandably loathe to grant judgment by default upon a defendant

who is on active military duty, and thus protecting the freedoms of this country and its citizens. In

In re Templehoff, 339 B.R. 49, 53 (Bankr. S.D.N.Y. 2005). Chief Judge Morris, on an order to

show cause related to a Bankruptcy Code Section 362 motion and default request, noted “[t]his

Court takes its responsibility to protect the rights of these men and women pursuant to SSCRA




                                                  14
     Case 1-21-01008-ess         Doc 4-3     Filed 04/07/21     Entered 04/07/21 16:35:46




seriously. Our country’s servicemembers must have peace of mind that they will not be subject to

civil actions which they cannot appear and defend.” The Second Circuit, in U.S. v. Kaufman, 453

F.2d 306, 309 (2d Cir. 1971), similarly held that “[t]he purpose of the Soldiers’ and Sailors’ Civil

Relief Action is to prevent default judgments from being entered against members of the armed

services in circumstances where they might be unable to appear and defend themselves.”

       37.     Here, this Court is not prohibited under the restrictions of the SSCRA to enter

default judgment against the Defendant, as the Defendant is not on active military duty, as

described below.

       38.     Plaintiff’s counsel accessed the online website of the Defense Manpower Data

Center (“DMDC”), which serves under the Office of the Secretary of Defense, and is responsible

for collating personnel, manpower, training, financial, and other data for the Department of

Defense. Specifically, the DMDC makes available information as to an individual’s active military

duty status, which is publicly available at https://scra.dmdc.osd.mil.

       39.     On April 7, 2021, Plaintiff’s counsel accessed the DMDC website identified above

and provided the Defendant’s name and birthdate to determine if he is on active-duty status or not.

According to the DMDC, the Defendant is not on active-duty status. Thus, Section 201(b)(1) of

the SSCRA is not applicable or offended here, and default judgment may be issued by this Court

as against the Defendant and in favor of the Plaintiff.

                                             CONCLUSION

       40.     The Plaintiff submits that based upon (i) the Fraudulent Transfer, as alleged in the

Complaint, was property of the Debtor’s estate; (ii) the Fraudulent Transfer was made for less than

fair consideration or reasonably equivalent value; (iii) the Fraudulent Transfer was made by the

Debtor at a time when the Debtor was insolvent or the Fraudulent Transfer having rendered the




                                                 15
     Case 1-21-01008-ess         Doc 4-3    Filed 04/07/21      Entered 04/07/21 16:35:46




Debtor insolvent; and (iv) the Fraudulent Transfer to the Defendant was made within six (6) years

prior to the Petition Date, the Plaintiff is accordingly entitled to a judgment upon the Defendant’s

default.

Dated: April 7, 2021                                 Respectfully submitted,
       Huntington, New York
                                                     Law Offices of
                                                     Avrum J. Rosen, PLLC
                                                     Counsel to David J. Doyaga, Sr. as
                                                     Chapter 7 Trustee of the Estate
                                                     of Redf Equities, LLC

                                              By:    /s/ Avrum J. Rosen
                                                     Avrum J. Rosen, Esq.
                                                     Alex E. Tsionis, Esq.
                                                     38 New Street
                                                     Huntington, New York 11743
                                                     (631) 423-8527
                                                     arosen@ajrlawny.com
                                                     atsionis@ajrlawny.com




                                                16
